Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Arabo 2015/0108739. Arabo discloses a cart comprising: a flat base (12); at least three wheels (34, 36, 38 and 40) coupled to the flat base onto one flat side of it; a flexible casing (fabric body or shell including 42, 44, 48) coupled to the flat base along . 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 7,  and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arabo 2015/0108739. Arabo discloses all of the limitation of the claimed invention except for such that the handle adds to a total thickness of the cart no more than 15% of a thickness of the flat base when in the first handle position and wherein the flexible casing folds, in the first casing position, to employ a layer above the flat base, wherein a thickness of the layer is no more than 15% of a thickness of the flat base; and at least two first wheels having a diameter ranging between 2-5 cm and at least two second wheels having a diameter ranging between 6-10 cm. It would have been an obvious matter of engineering design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the handle adds to a total thickness of the cart no more than 15% of a thickness of the flat base when in the first handle position and wherein the flexible casing folds, in the first casing position, to employ a layer above the flat base, wherein a thickness of the layer is no more than 15% of a thickness of the flat base and at least two first wheels having a diameter ranging between 2-5 cm and at least two second wheels having a diameter ranging between 6-10 cm since such a modifications are merely a change in the size of a prior In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arabo 2015/0108739 in view of Savage et al. (Savage) 20090266833. Arabo discloses all of the limitations of the claimed invention except for the handle further comprises a second handle-frame pivotally coupled to a free end of the first handle frame; the second handle frame is releasably fixed at least one second predetermined angle with respect to the first handle-frame. Savage teaches that it is known to have a second handle-frame (12) pivotally (25) coupled to a free end of the first handle frame (11); the second handle frame is releasably fixed at least one second predetermined angle with respect to the first handle-frame (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arabo to have included a second handle-frame pivotally coupled to a free end of the first handle frame; the second handle frame is releasably fixed at least one second predetermined angle with respect to the first handle-frame as taught by Savage for the purpose of providing further compact positioning of the device for storage or transport. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arabo 2015/0108739 in view of Ortiz WO2013/004863. Arabo discloses all of the limitations of the claimed invention except for wherein at least some of the at least two first wheels and the at least two second wheels are foldable. Oritz teaches that it is known to have at least some of the at least two first wheels and the at least two second wheels are foldable (Figure 6, element 13.2, 13.1, 14.1).  It would have been obvious to one of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional carts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631